SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: N/A Commission File Number 0-8467 A. Full title of the plan and the address of the plan, if different from that of the issuers named below: WESBANCO, INC. KSOP B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: WESBANCO, INC. 1 Bank Plaza Wheeling, WV 26003 WesBanco, Inc. KSOP Table of Contents Signatures 3 Report of Independent Registered Public Accounting Firm5 Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2006 and 2005 6 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2006 and 2005 7 Notes to Financial Statements 8 Supplemental Schedules: Schedule H, Line 4i — Schedule of Assets (Held at End of Year) 16 Schedule H, Line 4j — Schedule of Reportable Transactions 17 Exhibits: Exhibit 23.1 — Consent of Independent Registered Public Accounting Firm 18 Note: Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. WESBANCO, INC. KSOP Date: June 25, 2007 /s/ Robert H. Young Robert H. Young Executive Vice President and Chief Financial Officer Audited Financial Statements and Supplemental Information WesBanco, Inc. KSOP Years ended December 31, 2006 and 2005 with Report of Independent Registered Public Accounting Firm Thereon REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Participants and Administrator of the WesBanco, Inc. KSOP We have audited the accompanying statement of net assets available for benefits of the WesBanco, Inc. KSOP as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2006 and 2005, and the changes in its net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedules of assets (held at end of year) as of December 31, 2006 and reportable transactions for the year ended December 31, 2006are presented for purposes of additional analysis and are not a required part of the financial statements, but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan’s management.The supplemental schedules have been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Schneider Downs & Co., Inc. Pittsburgh, Pennsylvania June 20, 2007 5 WesBanco, Inc. KSOP Statements of Net Assets Available for Benefits December 31 2006 2005 Assets Investments: Registered investment companies $ 22,336,175 $ 21,292,508 WesBanco common stock 19,135,150 20,621,177 Cash and short-term investments 18,602 24,283 Participant loans 408,263 49,004 Total investments 41,898,190 41,986,972 Contributions receivable Employees 146,038 63,199 Contributions receivable Employer 85,345 79,029 Accrued dividends 151,560 179,431 Total assets 42,281,133 42,308,631 Liabilities Accrued liabilities 83 15 Net assets available for benefits $ 42,281,050 $ 42,308,616 See accompanying notes. 6 WesBanco, Inc. KSOP Statements of Net Assets Available for Benefits Years Ended December 31 2006 2005 Additions Investment income: Interest and dividends $ 1,709,914 $ 1,051,965 Net appreciation in fair value of investments 2,960,519 341,985 Total investment income 4,670,433 1,393,950 Contributions: Employer 1,210,320 1,503,100 Employees 2,302,266 2,594,826 Total contributions 3,512,586 4,097,926 Total additions 8,183,019 5,491,876 Deductions Distributions to participants 8,206,390 7,878,204 Other expense 4,195 15,271 Total deductions 8,210,585 7,893,475 Transfers from other plans – 10,595,832 Net (decrease) increase (27,566) 8,194,233 Net assets available for benefits: Beginning of year 42,308,616 34,114,383 End of year $ 42,281,050 $ 42,308,616 See accompanying notes. 7 WesBanco, Inc. KSOP Notes to Financial Statements December 31, 2006 and 2005 1. Plan Description WesBanco, Inc. (WesBanco) is a bank holding company offering a wide range of financial services, including customary banking services, trust and investment management, insurance and brokerage services, through offices located in West Virginia, southwestern, central, and eastern Ohio, and western Pennsylvania. The following brief description of the WesBanco, Inc. KSOP (Plan) is provided for general information purposes only. Participants should refer to the Plan Agreement and Summary Plan Description for more complete information. The Plan is administered by a committee comprised of employees and directors appointed by the Board of Directors of WesBanco. The Plan includes an employee stock ownership plan (ESOP), and a contributory 401(k) profit sharing plan.PNC Bank, N.A. (PNC) is the trustee and recordkeeper of the KSOP Plan. Trustee fees may be paid by the Plan or the Plan Sponsor (WesBanco) at the discretion of the Plan Sponsor. Employee Stock Ownership Plan Employer contributions to the ESOP are made in an amount determined by the Board of Directors. For any year in which the ESOP has a loan outstanding, the contribution may be no less than is needed to pay the required principal and interest on the loan for that year, net of dividends received on unallocated common stock. The ESOP makes contributions to participants who complete 1,000 hours of service during the plan year and who are actively employed on December31. Contributions and forfeitures are allocated to participants in proportion to each participant’s compensation, but cannot exceed the lesser of $44,000 or 100% of such participant’s compensation during the plan year. Participants’ interests in the ESOP are fully vested after five years of service. Distributions to participants who have left employment of the Company or their beneficiaries may be paid in either cash or stock in a lump-sum or installments over a period that the participant selects, within certain Plan restrictions. Generally, terminations of employment for reasons other than death, normal retirement, or permanent disability prior to completion of five years of service result in forfeiture. Forfeitures of terminated nonvested account balances at December31, 2006 and 2005, totaled $34,160 and $78,938 respectively. 8 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 1. Plan Description (continued) The ESOP in the past maintained a revolving line of credit with WesBanco Bank and used the proceeds of the loan to buy WesBanco common stock. The ESOP held the common stock in a suspense account until principal payments were made on the loan. As loan payments were made, an amount of common stock was released from the suspense account and allocated to the accounts of the participants based on each participant’s compensation. The borrowing was collateralized by the unallocated shares of stock and periodic payments were guaranteed by WesBanco. The lender has no rights against the shares once they are allocated under the ESOP. At December31, 2006, the KSOP held 570,687 shares of WesBanco common stock, of which all the shares were allocated to specific employee accounts. The revolving line of credit was paid off in 2005 upon allocation of all remaining shares held in suspense, and was subsequently terminated. The Bank has no current intention of purchasing or issuing shares for the ESOP portion of the Plan or negotiating a new line of credit for such purpose. 401(k) The 401(k) provides for salary deferral and matching employer contributions. An employee who has completed 60 days of service after attaining 21 years of age shall become a participant of the 401(k) the first day of each calendar month. Eligible employees can invest the employee deferral, employer matching, and employee rollover contribution among funds that are made available by the Plan Administrator. A participant’s interest is 100% vested in the employee deferral, employee matching, and rollover accounts. Hardship distributions can be made from a participant’s employee deferral account with approval by the Plan Administrator, if specific criteria are met. Employer matching contributions may be paid to the Trust in cash or shares of WesBanco common stock, as determined by the Board. For the year ended December31, 2006 and 2005 the matching contributions are equal to 100% of the first 3% of compensation deferred and 50% of the next 2% of compensation deferred. The amount of the contribution was not greater than the amount permitted by federal law. Participants may redirect any employer matching contributions made in common stock into other registered investment funds. Effective March 31, 2007 participants may elect to redirect a portion of the prior ESOP allocated stock. 9 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 1. Plan Description (continued) Effective January 4, 2006, the Plan added five new investments funds including, the Third Avenue Value Fund, T. Rowe Price Target Retirement 2010 Fund, T. Rowe Price Target Retirement 2020 Fund, T. Rowe Price Target Retirement 2030 Fund, and T. Rowe Price Target Retirement 2040 Fund. Also in 2006 the Federated Capital Appreciation Fund was liquidated and replaced by the Davis NY Venture Fund. Effective in January, 2007 The Plan replaced the WesMark Small Company Growth Fund and the WesMark Balanced Fund with the Fidelity Advisor Small Cap Fund and the American Balanced Fund. The Plan was amended to allow participants an option to reinvest dividends from WesBanco Common Stock or to opt to receive the dividends as cash payments and also amended to add a loan feature. A participant may borrow from the plan subject to certain restrictions. On August31, 2004, WesBanco completed the acquisition of Western Ohio Financial Corporation (Western Ohio). As a result of the acquisition, the Western Ohio Savings 401(k) Plan was closed to new contributions, and based on eligibility dates, all new Western Ohio participants were automatically enrolled in the WesBanco KSOP Plan. Effective January5, 2005, Western Ohio’s plan was merged with and into the WesBanco KSOP Plan. Western Ohio’s 401(k) Plan had assets totaling approximately $1.2 million as of the date of transfer. On January 3, 2005, WesBanco completed the acquisition of Winton Financial Corporation (Winton Financial). As a result of the acquisition, the Winton Financial Savings 401(k) Plan was closed to new contributions, and based on eligibility dates, all new Winton Financial participants were automatically enrolled in the WesBanco KSOP Plan. Effective April1, 2005, Winton Financial’s plan was merged with and into the WesBanco KSOP Plan. Winton Financial’s 401(k) Plan had assets totaling approximately $9.4 million at the date of transfer. 2. Summary of Significant Accounting Policies The financial statements of the Plan are prepared on the accrual basis, except for distributions to participants that are recorded when paid. Purchases and sales of securities are accounted for as of the trade date. Interest and dividend income is recorded as earned. Valuation of Investments The Plan’s investments are stated at fair value. Securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the Plan year. Shares of registered investment companies are valued at the net asset value of shares held by the Plan at year-end. 10 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 2. Summary of Significant Accounting Policies (continued) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Plan Termination Although it has not expressed any intent to do so, WesBanco has the right to amend or terminate the Plan at any time. In the event the Plan is completely or partially terminated or WesBanco determines it will permanently discontinue making contributions to the Plan, all property then credited to the participants’ accounts will immediately become fully vested and nonforfeitable. The Trustee will be directed to either continue to hold the property in the participants’ accounts in accordance with the provisions of the Plan until such accounts would become distributable under the provisions of the Plan, or distribute to such participants all property allocated to their accounts. 3. Transactions With Parties in Interest Legal, accounting, and other administrative fees are paid at the discretion of the Plan Sponsor by the Plan or Plan Sponsor. The Bank provides investment advisory services for the WesMark funds. The Plan is administered by the Plan Sponsor. 4. Income Tax Status The Plan has received a determination letter from the Internal Revenue Service dated May15, 2003, stating that the Plan is qualified under Section 401(a) of the Internal Revenue Code (the Code) and, therefore, the related trust is exempt from taxation. Subsequent to this determination by the Internal Revenue Service, the Plan was amended. Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualification. The Plan Administrator believes the Plan is being operated in compliance with the applicable requirements of the Code and, therefore, believes that the Plan, as amended, is qualified and the related trust is tax-exempt. 11 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 5. Investments For the years ended December31, 2006 and 2005, the Plan’s investments (including investments bought, sold, and held during the year) appreciated (depreciated) in fair value, as determined by quoted market prices, as follows: 2006 2005 Fair Value Net Appreciation (Depreciation) Fair Value Net Appreciation (Depreciation) Investments, at fair value as determined by quoted market price Participant-directed investments: BlackRock Money Market $2,190,134 * $ 94,676 $ * $ 76,699 WesMark Small Company Fund 1,177,778 116,861 1,343,058 142,162 WesMark Bond Fund 960,480 (37) 898,568 (21,213) WesMark Growth Fund 4,163,424 * 134,294 4,648,152 * 260,669 WesMark Balanced Fund 768,673 59,408 769,106 16,167 Federated Max-Cap Fund 1,376,627 64,079 1,231,887 20,126 AIM Funds Group Basic Value Class A 2,179,532 * 156,402 2,443,952 * 143,269 Fidelity Advisor Small Cap 510,407 (54,412) 612,063 7,882 American Bond Fund of America 368,892 3,590 208,356 (4,857) BlackRock GNMA Class A 98,466 (360) 84,581 (1,703) Federated Total Return Govt. Bd. 603,053 (10,313) 692,751 (11,757) American Balanced R3 686,862 42,327 898,831 2,769 American Growth Fund of America 1,400,019 82,918 1,317,926 138,463 Federated Capital Appreciation – 237 302,873 7,469 American Small Cap World R3 470,149 26,848 252,909 11,418 Royce Low Price Stock 691,787 15,468 299,266 7,869 American EuroPacific Growth R3 1,830,723 179,926 1,476,068 139,153 T. Rowe Price Growth Stock Fund 1,551,343 154,428 1,470,578 84,299 Third Avenue Value Fund 370,387 7,704 – – T. Rowe Price Target Retirement 2010 Fund 265,635 5,416 – – T. Rowe Price Target Retirement 2020 Fund 184,668 8,095 – – T. Rowe Price Target Retirement 2030 Fund 114,344 5,614 – – T. Rowe Price Target Retirement 2040 Fund 29,418 1,226 – – Davis NY Venture Fund 343,374 38,061 – – Participant loans 408,263 – 49,004 – Total participant-directed 22,744,438 1,132,456 21,341,512 1,018,884 Nonparticipant-directed investments: WesBanco Common Stock 19,135,150 * 1,828,063 20,621,177 * (676,899) BlackRock Funds Money Market 17,590 – 12,576 – WesBanco Stock Liquidity Fund 1,012 – 11,707 – Total nonparticipant-directed 19,153,752 1,828,063 20,645,460 (676,899) Total $ $ 2,960,519 $ 41,986,972 $ 341,985 *The fair value of these individual investments represents 5% or more of the Plan’s net assets. 12 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 5. Investments (continued) Nonparticipant-Directed Investments Information about the net assets and the significant components of the changes in net assets relating to the nonparticipant-directed investments is as follows: WesBanco Stock Liquidity Fund WesBanco Common Stock Equity Fund WesBanco Unallocated ESOP Fund Total 2006 Investments, at fair value: WesBanco common stock $ – $ 19,135,150 $ – $ 19,135,150 Cash and short-term investments 1,012 17,590 18,602 Total investments 1,012 19,152,740 19,153,752 Accrued dividends 151,560 – 151,560 Total assets 152,572 19,152,740 19,305,312 Net assets available for benefits $ 152,572 $ 19,152,740 $ – $ 19,305,312 2005 Investments, at fair value: WesBanco common stock $ – $ 20,151,495 $ 469,682 $ 20,621,177 Cash and short-term investments 11,707 – 12,576 24,283 Total investments 11,707 20,151,495 482,258 20,645,460 Accrued dividends 175,415 – 4,016 179,431 Due to (from) – 486,274 (486,274) – Total assets 187,122 20,637,769 – 20,824,891 Net assets available for benefits $ 187,122 $ 20,637,769 $ – $ 20,824,891 13 WesBanco, Inc. KSOP Notes to Financial Statements (continued) 5. Investments (continued) WesBanco Stock Liquidity Fund WesBanco Common Stock Equity Fund WesBanco Unallocated ESOP Fund Total Net assets available for benefits at January 1, 2006 $ 187,122 $ 20,637,769 $ – $ 20,824,891 Additions: Interest and dividends 638,664 – 998 639,662 Net appreciation (depreciation) – 1,848,757 (20,696) 1,828,061 Contributions 274,698 (138) 274,560 Deductions: Distributions (4,614) (3,465,058) (3,469,672) Other expense – (1,886) (1,886) Net transfers (943,298) 133,296 19,698 (790,304) Net assets available for benefits at December 31, 2006 $ 152,572 $ 19,152,740 $ – $ 19,305,312 WesBanco Stock Liquidity Fund WesBanco Common Stock Equity Fund WesBanco Unallocated ESOP Fund Total Net assets available for benefits at January1, 2005 $ 158,545 $ 20,257,115 $261,160 $ 20,676,820 Additions: Interest and dividends 725,961 4,315 16,663 746,939 Net appreciation (depreciation) – (600,851) (76,048) (676,899) Contributions 394,232 – 245,405 639,637 Deductions: Distributions (518) (3,934,009) – (3,934,527) Other expense – (1,150) (12,860) (14,010) Net transfers (1,091,098) 4,912,349 (434,320) 3,386,931 Net assets available for benefits at December 31, 2005 $ 187,122 $ 20,637,769 $– $ 20,824,891 14 Supplemental Schedules WesBanco, Inc. KSOP EIN #55-0571723Plan #002 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2006 Identity of Issue, Borrower, Lessor, or Current Similar Party Description ofInvestment Cost Value Short-Term Investments 1,012 shs. WesBanco Stock Liquidity Fund* $ 1,012 17,590 shs. BlackRock Funds Money Market 17,590 Total Short Term Investments $ 18,602 Registered Investment Companies 129,569 shs. WesMark Small Company Fund* 1,177,778 98,617 shs. WesMark Bond Fund* 960,480 300,175 shs. WesMark Growth Fund* 4,163,424 77,254 shs. WesMark Balanced Fund* 768,673 52,906 shs. Federated Max-Cap Fund 1,376,627 59,550 shs. AIM Funds Group Basic Value Class A 2,179,532 49,707 shs. T-Rowe Price Growth Stock 1,551,343 23,054 shs. Fidelity Advisor Small Cap 510,407 27,695 shs. American Bond Fund of America 368,892 10,268 shs. BlackRock GNMA Class A 98,466 56,945 shs. Federated Total Return Govt. Bd. 603,053 36,227 shs. American Balanced R3 686,862 43,144 shs. American Growth Fund of America 1,400,019 12,190 shs. American Small Cap World R3 470,149 41,104 shs. Royce Low Price Stock 691,787 39,885 shs. American EuroPacific Growth R3 1,830,723 1,504,006 shs. BlackRock Money Market 2,190,134 6,229 shs. Third Avenue Value Fund 370,387 16,834 shs. T. Rowe Price Target Retirement 2010 Fund 265,635 10,724 shs. T. Rowe Price Target Retirement 2020 Fund 184,668 6,191 shs. T. Rowe Price Target Retirement 2030 Fund 114,344 1,577 shs. T. Rowe Price Target Retirement 2040 Fund 29,418 8,903 shs. Davis NY Venture Fund 343,374 Total Registered Investment Companies $ 22,336,175 Equity Securities 570,687 shs. WesBanco Common Stock* $ 10,337,997 $ 19,135,150 Participant Loans Loan Account* (interest rates range from 5.00% to 8.25% and have maturities through December 2011) - $ 408,263 *Party in interest 16 WesBanco, Inc. KSOP EIN #55-0571723Plan #002 Schedule H, Line 4j – Schedule of Reportable Transactions Year Ended December 31, 2006 Current Value of Asset on Identity of Purchase Selling Cost of Transaction Party Involved Description of Assets Price Price Asset Date Net Gain Category III WesBanco WesBanco Inc. Common Equity 173 transactions $3,268,761 $2,444,887 $823,874 There were no Category I, II or IV transactions for the year ended December 31, 2006. 17
